Citation Nr: 1036583	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  02-08 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for 
right (major) shoulder impingement.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1996 to March 2000.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted service connection for right shoulder impingement 
with an evaluation of 20 percent effective March 27, 2000.

This appeal was previously before the Board and the Board 
remanded the claim in April 2005 and June 2008 for additional 
development.  The case has been returned to the Board for further 
appellate consideration.  

In February 2005, a Video Conference hearing before the 
undersigned Veterans Law Judge was held at the RO.  A transcript 
of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran is right handed.

2.  The Veteran's right arm motion is not limited to midway 
between the side and shoulder level.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent 
for right (major) shoulder impingement have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5201, 5203 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

This appeal arises from the initial award of service connection 
for the right shoulder condition.  In May 2005 and January 2006 
letters, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim for 
a higher rating, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  A July 2008 letter also advised the Veteran 
of how the VA determines a disability rating and assigns an 
effective date, and the type of evidence which impacts such.  The 
case was last readjudicated in July 2010.

In any event, the appeal regarding the claim for a higher initial 
rating stems from the original award of service connection for 
right shoulder impingement.  In Dingess, the United States Court 
of Appeals for Veterans Claims (Court) held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490-91; see also 38 C.F.R. § 3.159(b) (2009).  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records, the reports of VA examinations, VA treatment records, 
private treatment records, and statements and testimony provided 
by the Veteran.

As discussed above, the appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by reporting for VA examinations, testifying 
during a Video Conference hearing before the undersigned Veterans 
Law Judge, responding to notices, and submitting evidence and 
argument.  Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various 
disabilities.  Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in light 
of the whole recorded history, reconciling the various reports 
into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning the 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 C.F.R. § 
4.7; and, evaluating functional impairment on the basis of lack 
of usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Veteran contends that he is entitled to an increased rating 
for his right shoulder impingement.  Such disability has been 
rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5203.  He asserts that the symptoms of his right shoulder 
impingement are more severe than currently rated.

In evaluating disabilities of the upper extremities, the VA 
rating schedule provides different ratings depending on whether 
the extremity is the major or the minor extremity for the 
individual.  Handedness for the purpose of a dominant rating will 
be determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  38 
C.F.R. § 4.69.  The July 2000 and September 2005 VA examiners 
reported that the Veteran's dominant hand is the right hand.  
Therefore, the Veteran's service-connected right shoulder 
impingement involves his major upper extremity.

A 20 percent rating is assignable for dislocation of the clavicle 
or scapula of the major or minor extremity.  A 20 percent rating 
may also be assigned for nonunion of the clavicle or scapula with 
loose movement.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

A 40 percent evaluation may be assigned for limitation of motion 
of the arm of the major extremity to 25 degrees from the side.  
When the motion is to midway between the side and shoulder level, 
a 30 percent evaluation may be assigned.  When the limitation of 
motion is at the shoulder level, a 20 percent evaluation is 
assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Turning to the evidence, the service treatment records reveal 
that during active service, the Veteran was seen on numerous 
occasions for treatment of his right shoulder disability.  He 
reported that he experienced right shoulder pain and he 
complained that his right shoulder would "pop" in and out of 
place.  The objective clinical findings contained in the service 
treatment records failed to document limitation of motion of the 
arm to midway between the side and shoulder level at any time 
during active service.  His treatment included physical therapy.

In July 2000, the Veteran underwent a VA general medical 
examination.  The Veteran reported that his right shoulder was in 
no certain situation, as he might reach for something and it 
would feel like the shoulder would slip out and it would cause 
pain.  It had given out when he did a push up.  He went to sick 
call and they X-rayed him two or three times, but he had never 
had surgery.  He said that he had never received any cortisone 
shots and was only given Motrin.  

Upon physical examination, the Veteran reported that he was right 
hand dominant.  He had a normal posture and gait.  Strength of 
the upper extremity was noted to be normal.  Warmth, hair growth, 
pulses, and reflexes were normal.  Examination of the shoulder 
revealed no fixed deformity.  There was a small scar anterior on 
the right shoulder, of which the Veteran did not know the origin.  
It was non-tender to palpation.  There were also "stretch" 
marks at the axilla of the right arm.  Range of motion 
measurements of the right shoulder were provided.  Forward 
flexion was from 0 to 110 degrees with initial complaints of pain 
anteriorly, and range of motion went to 170 degrees with pain.  
When returning the shoulder to neutral it caught at 100 degrees 
and the Veteran rested it for a brief second and then was able to 
return to neutral. Abduction was from 0 to 180 degrees with no 
pain.  Internal and external rotation was from 0 to 90 degrees 
with no pain.  Range of motion did not change when passive or 
after exercise.  The examiner indicated that X-rays of the 
shoulder were normal.  The diagnoses included right shoulder 
impingement.

VA treatment records show that in August 2002, the Veteran 
complained of pain in the right shoulder.  Upon physical 
examination, the right shoulder had full range of motion.  In 
February 2005, he was again seen for shoulder pain, which he 
reported was a continuous mild ache but increased if he held his 
arms over his head.  Objective clinical findings indicated that 
the shoulders had full range of motion except for some problems 
with extension and external rotation.  There was no crepitus.

The Veteran was provided a VA joints examination in September 
2005, during which the claims file was reviewed.  He reported 
that in 1996 during active service, he started having popping in 
the right shoulder.  He was given medication.  He stated that 
with certain movements the shoulder would "hang up" and he had 
to force the movement which caused a lot of pain.  He said that 
he had continued to have this problem, which occurred several 
times daily.  The Veteran reported that the course of the right 
shoulder impingement since onset was stable and he denied any 
current treatments.  He said that previous treatments included 
medication and exercises which did not help much so he had quit.  
He just worked through the pain, although he reported that he 
would need to stop for a while.  The Veteran denied a history of 
hospitalization or surgery, trauma to the joints, or neoplasm.  
He reported that his dominant hand was the right hand.  With 
regards to joint symptoms, the Veteran denied any deformity, 
giving way, instability, stiffness, episodes of dislocation or 
subluxation, effusion, flare-ups of joint disease, or 
inflammation.  He endorsed pain and weakness of the right 
shoulder and reported locking episodes that occurred daily or 
more often.  The Veteran reported that the condition affected 
motion of the shoulder.

Upon physical examination, the examiner provided range of motion 
measurements for the right shoulder.  For flexion (forward 
elevation), active motion against gravity was 0 to 110 degrees, 
with pain at 80 degrees, passive range of motion was from 0 to 
115 degrees, with pain at 80 degrees, and range of motion against 
strong resistance was from 0 to 110 degrees, with pain at 80 
degrees.  For abduction, active motion against gravity was 0 to 
90 degrees, with pain at 70 degrees, passive range of motion was 
from 0 to 95 degrees, with pain at 70 degrees, and range of 
motion against strong resistance was from 0 to 95 degrees, with 
pain at 70 degrees.  For external rotation, active motion against 
gravity, passive range of motion, and range of motion against 
strong resistance were all 0 to 85 degrees, with pain at 80 
degrees.  For internal rotation, active motion against gravity, 
passive range of motion, and range of motion against strong 
resistance were all 0 to 80 degrees, with pain at 80 degrees.  
There was no additional limitation of motion on repetitive use on 
any of the motions.  

The examiner stated that there was no loss of a bone or part of a 
bone, recurrent shoulder dislocations, inflammatory arthritis, or 
joint ankylosis.  The examiner noted crepitus, painful movement, 
and guarding of movement in the right shoulder.  Additionally, 
the examiner found that the right shoulder catches or locks up 
with moving the arm around and up.  The Veteran had to maneuver 
it to get it to pop loose.  The impression of bilateral shoulder 
X-rays was of no acute bone injury and degenerative changes of 
the right shoulder.  The diagnoses included right shoulder 
arthritis and impingement.  The examiner stated that there were 
no significant effects on the Veteran's occupational activities 
and no effects on daily activities were noted.  The examiner 
related that the Veteran was working as an electrician for a 
railroad and he had previously worked for 1 1/2 years for the 
fire department.  He had to avoid certain movements with his arm.   
 
In January 2006, an addendum opinion was provided by the 
September 2005 VA co-signing physician.  The physician indicated 
that he had reviewed the claims file.  The physician stated that 
during the September 2005 VA examination, there was no decrease 
in the range of motion or joint function additionally limited by 
pain, fatigue, weakness or lack of endurance following repetitive 
use.  There was also no evidence of any incoordination.  There 
was no swelling, no deformity, no atrophy, or disuse.  There was 
no evidence of pain on pressure or manipulation and there was no 
evidence of any problems with flare-ups.

In December 2006, the Veteran reported to VA treatment providers 
that he had a continuous mild ache in the right shoulder that 
increased if he held his arms over his head.  Objectively, there 
was no tenderness observed.  In January 2008, the Veteran 
reported having right shoulder pain and decreased strength that 
had worsened in recent years.  Upon physical examination, the 
Veteran had full range of motion of the right shoulder with 
flexion and abduction, but there was limited internal rotation.  
There was no acromioclavicular joint pain.  There was moderate 
pain with crossed abduction.  There was pain with resistance of 
shoulder flexion, abduction, and internal rotation.  There were 
no visual deformities.  After reviewing the results of X-rays of 
the right shoulder, magnetic resonance imaging (MRI) of the right 
shoulder was recommended.

Private treatment records indicate that the Veteran underwent an 
MRI of the right shoulder in February 2008.  After reviewing the 
MRI results, the Veteran's private physician noted that he was 
found to have some degenerative changes with a posterior labral 
tear and some degenerative changes of the posterior inferior 
glenoid.  The Veteran agreed to proceed with a right shoulder 
arthroscopy with meniscal allograft.  Physical examination of the 
right shoulder revealed that there was no swelling, atrophy, or 
joint deformity.  The Veteran had full active range of motion of 
the right shoulder with slight reduced range of motion secondary 
to pain.  There was no tenderness to palpation over the 
acromioclavicular joint.  There were signs of impingement, and 
Hawkins sign was positive.

A VA primary care note from December 2008 indicates that the 
Veteran had decided to postpone the right shoulder arthroscopic 
surgery, although he reported that the symptoms had continued to 
get worse.

A July 2009 private treatment record shows that the Veteran 
obtained an orthopedic evaluation of his right shoulder.  
Examination of his shoulder showed full overhead elevation and 
abduction.  The Veteran had good rotator cuff strength.  In the 
past he had experienced impingement symptoms, but the Veteran 
stated that his shoulder had "calmed down" over the prior 
several weeks.  The Veteran wanted to know how to address his 
right shoulder disability long-term.  The examining physician 
stated that it should be noted that during the examination, the 
Veteran's occasional symptoms of mechanical issues and 
impingement had resolved.  After reviewing 
the Veteran's outside medical records and X-rays taken that day, 
the examiner's impression was that the Veteran does not have a 
shoulder that is going to require 
a joint arthroplasty.  At that time, the Veteran was 
asymptomatic.  He had experienced occasional mechanical issues 
which had calmed down.  The examiner advised that the Veteran 
return to full and unrestricted activities.

In light of the evidence of record and applicable law, the Board 
finds that the Veteran's right shoulder impingement does not 
warrant an initial evaluation in excess of 20 percent.  The 
Veteran is receiving the maximum evaluation available under 
Diagnostic Code 5203 and the objective findings of record do not 
reflect limitation of motion of the right arm to midway between 
the side and shoulder level to establish entitlement to a higher 
rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5203, 5201 (2009).  
In this regard, the record establishes that the Veteran is able 
to reach at least to shoulder level.  The July 2000 and September 
2005 VA examinations in addition to the July 2009 examination by 
the Veteran's private physician demonstrated that the Veteran was 
able to reach to shoulder level or above.  Thus, the 20 percent 
rating presently assigned already takes into account any painful 
motion.  Further, the medical evidence of record does not 
demonstrate additional limitation of motion in response to 
repetitive motion that would support an increased evaluation.  
See DeLuca, supra; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 
4.59 (2009).

The Board has considered whether other Diagnostic Codes would 
afford a higher evaluation.  However, the Veteran does not have 
impairment of the humerus, nor has ankylosis of the 
scapulohumeral articulation been shown.  Thus, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5202 and 5200 (2009) are not applicable.

The Board finds, accordingly, that the objective medical findings 
of record are of greater probative value than the Veteran's 
statements regarding the severity of his right shoulder 
impingement.  The Board concludes, therefore, that the 
preponderance of the evidence is against the claim for a higher 
initial rating for right shoulder impingement.

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate. See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

An initial evaluation in excess of 20 percent for right (major) 
shoulder impingement is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


